NOURSE, J.
Defendant Slye appeals from a judgment foreclosing a mortgage securing payment of a note for $25,000. The complaint asked for judgment for $25,000, with accrued interest, counsel fees, and costs. The clerk of the court after trial made an entry in his minutes reciting that judgment had been ordered in the sum of $3107.37, with counsel fees and costs. A few days thereafter findings of fact and conclusions of law were filed with a decree awarding judgment in the sum of $31,447.24, with counsel fees and costs. Appellant insists that the trial court was bound by the minute entry made by the clerk.
[1] No bill of exceptions is presented, so the appeal must be deemed to be one on the judgment-roll alone. [2] The minute entry of judgment is no part of the judgment-roll. *245(Sec. 670, Code Civ. Proc.) In examining the judgment-roll we find no error.
The appeal is without merit, as the amount noted in the entry of the clerk was manifestly a mere clerical error.
Judgment affirmed.
Langdon, P. J., and Sturtevant, J., concurred.